DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the request for continued examination filed on 7/6/2022.
Claims 1-18 remain pending. Claims 1, 4, 5, 8, 9, 11, & 14 have been amended. Claims 1-18 have been examined and are rejected. 


Priority
This application claims priority to foreign application JP 2018-224424 filed on 11/30/2018, and JP 2019-178182 filed on 9/30/2019.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/6/2022 has been entered.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are moot because the arguments do not apply to the current rejections. 

For at least these reasons, applicant’s arguments are considered not persuasive. 


	Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claims 1, 8, & 11 recite in pertinent part:
control displaying of the second predetermined area image indicated by the received predetermined area information based on an operation status of the communication terminal with respect to the first predetermined area image when the predetermined area information is received, wherein the second predetermined area image and the first predetermined area image are displayed at a same time.

In the remarks filed on 7/6/2022, support for the above amendment was indicated at Figs. 27-35 and paragraphs [0218] & [0221] of the published specification. The cited paragraphs refer to Figs. 27A-27C, reproduced below, and describe how the main display area can be changed from displaying an image of the user A1 and user A2 (see e.g. Fig. 27B) to a predetermined area image including the white board (see e.g. Fig. 27C). 

    PNG
    media_image1.png
    581
    1289
    media_image1.png
    Greyscale

[0221] Furthermore, a user of each base can change a predetermined area corresponding to the predetermined-area image in the same spherical panoramic image. For example, the acceptance unit 92 accepts an input for moving the predetermined area image corresponding to an operation of the touch panel by user B1 and the display control unit controls to shift, rotate, reduce or enlarge the predetermined area image displayed on the display. By this, the image controller 94 changes the image that the user A1 and the user A2, who are some users at the base A which are displayed as the initial setting (default) such as FIG. 27(a), to the predetermined area image such as shown in FIG. 27(c). Concretely, FIG. 27(c) shows that the image was changed from the predetermined area image, which included the user A1 and A2 at the base A such as FIG. 25(b), to the predetermined area image which” includes the white board 6.

With respect to Claim 1, the “first predetermined image area in whole image data” is analogous to an original image displayed at a device prior to a change (see e.g. Fig. 27B), while the claimed “second predetermined area image” is analogous to the subsequent image data displayed at a device after a control change such as a shift, rotate, reduce or enlarge has been implemented (see e.g. Fig. 27C). In view of this interpretation, it’s unclear to examiner how a first displayed image which is changed to a second displayed image can also be “displayed at a same time” as provided in amended Claim 1, as “changing” and displaying simultaneously “at a same time” appear to be mutually exclusive actions. For purposes of examination, examiner is unable to utilize any meaningful limitations from the newly presented amendments as the primary concept of Claim 1 which transitions from a first displayed image to a second displayed image based on an operation status of a communication terminal appears at odds with a limitation requiring the first and second images to be displayed simultaneously. 
As such the disclosure of the application does not appear to reasonably convey to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. "The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification" LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005). 
If applicant believes the foregoing rejection is in error, applicant is respectfully requested to describe in detail how the newly amended limitations operate in conjunction with citations to the specification. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 & 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2017/0078616 A1) in view of O’Hara et al. (US 2017/0199639 A1).
With regard to Claim 1, Uchiyama teaches:
A communication terminal having processing circuitry configured to display a first predetermined image of a first predetermined area in whole image data shared with another communication terminal; (a transmission terminal of location II of a plurality of terminals participating in a video conference displays a trimmed portion of a whole image captured by a spherical camera at location I [Uchiyama: 0070-78]);
the communication terminal comprising: the processing circuitry that is configured to 
receive a predetermined area information indicating a second predetermined area transmitted by another communication terminal capturing a second predetermined area image of the second predetermined area in the whole image data; (when another participant begins speaking, the transmission terminal of location I trims from the image data an area where an image of the other participant is captured and transmits the trimmed image data to the transmission terminal of location II [Uchiyama: 0078; Figs. 2A-2C]);
and control displaying of the second predetermined area image indicated by the received predetermined area information based on an operation status of the communication terminal with respect to the first predetermined area image when the predetermined area information is received; (if there is a participant that continuously speaks for the switching time or more, the trimmed image is changed and the screen transition is obtained [Uchiyama: 0078; 0239; Figs. 2A-2C]).

However, Uchiyama does not teach that the another communication terminal displays the second predetermined area image, or that the operation status includes a waiting state. In other words, Uchiyama does not teach (where underlining indicates the portion of each limitation not taught):
receive a predetermined area information indicating a second predetermined area transmitted by another communication terminal displaying a second predetermined area image;
and control displaying of the second predetermined area image indicated by the received predetermined area information based on an operation status of the communication terminal with respect to the first predetermined area image when the predetermined area information is received;
	
In a similar field of endeavor involving a plurality of remote devices participating in a presentation, O’Hara discloses:
receive a predetermined area information indicating a second predetermined area transmitted by another communication terminal displaying a second predetermined area image; (presenter host device receives user input and outputs the content views to a shared display while sending navigation data to one or more audience devices specifying how the content views are navigated on the shared display [O’Hara: 0048-50]);
and control displaying of the second predetermined area image indicated by the received predetermined area information based on an operation status of the communication terminal with respect to the first predetermined area image when the predetermined area information is received; (an audience device operating in the follow mode will utilize the navigation data from the presenter host device to update the content views at the local display so that the local display device content views “follow” those of the shared display [O’Hara: 0035; 0050]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama in view of O’Hara in order to display the second predetermined area image at the other communication device in the system of Uchiyama. 
One of ordinary skill in the art would have been motivated to combine Uchiyama with O’Hara as doing so would allow the presenter to have non-exclusive control of the shared display while keeping the plurality of displays in sync [O’Hara: 0034-35; 0050]. 

With regard to Claim 2, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the processing circuitry is configured to manage an association of a terminal identification information of the other communication terminal with a display mode which indicates whether or not the second predetermined area image indicating the received predetermined area information is displayed and reflected on the communication terminal among other communication terminals; (the presenter and audience devices each comprises a state machine which controls states or modes that the device is in, wherein the audience devices communicate control messages with the presenter host device regarding states of the navigation component [O’Hara: 0025-26]);
and store the received predetermined area information, when the terminal identification information is managed associated with a follow-up mode after operation, and the operation status of the communication terminal when the predetermined area information is received is in operation; (an individual communications device has a local cache able to store one or more content views, wherein an audience device operating in a review mode waits to receive user input and displays the content views at a local display associated with the device according to the user input and independently of the navigation data from the presenter host device [O’Hara: 0030; 0036]).

With regard to Claim 3, Uchiyama-O’Hara teaches:
The communication terminal of claim 2, wherein the processing circuitry is configured to control to display the second predetermined area image indicated by the stored predetermined area information when the operation status of the communication terminal changes to the waiting state, which is a state indicating that the communication terminal is not in operation; (the audience device operating in the review mode can transition to the follow mode in which it will utilize the navigation data from the presenter host device to update the content views at the local display so that the local display device content views “follow” those of the shared display [O’Hara: 0035-36]). 

With regard to Claim 4, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the processing circuitry is configured to transmit a notification that the communication terminal is currently in operation to the other communication terminal, when terminal identification information is managed in association with a leave mode after operation, and the operation status of the communication terminal when the predetermined area information is received is that the communication terminal is in operation; (the audience devices each comprises a state machine which controls states or modes that the device is in, wherein the audience devices communicate control messages with the presenter host device regarding states of the navigation component such that an audience device operating in review mode will transmit a control message to the presenter informing it that the device is currently being operated independently of the navigation data from the presenter host device [O’Hara: 0025-26; 0036]).

With regard to Claim 5, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the processing circuitry is configured to control to display the second predetermined area image indicated by the received predetermined area information when terminal identification information is managed in association with the display mode, and the operation status of the communication terminal when the predetermined area information is received is that the communication terminal is in the waiting state, which is a state indicating that the communication terminal is not in operation; (the presenter and audience devices each comprises a state machine which controls states or modes that the device is in [O’Hara: 0025-26], wherein when the audience device operating in the review mode can transition to the follow mode in which it will utilize the navigation data from the presenter host device to update the content views at the local display so that the local display device content views “follow” those of the shared display [O’Hara: 0035-36]).

With regard to Claim 6, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the whole image data is a spherical panoramic image; (the whole image is captured by a spherical camera capable of capturing an image of 360-degree surroundings [Uchiyama: 0070-78]).

With regard to Claim 7, Uchiyama-O’Hara teaches:
The communication terminal of claim 1, wherein the communication terminal is one of a video conference terminal, a PC, a smartphone, a digital TV, a smart watch or a car navigation system; (transmission terminals may be video conference terminals capable of using video conference services, while mobile terminals may be a tablet terminal, a mobile phone, a smartphone, a Personal Digital Assistant (PDA), a wearable PC, a game console, a general-purpose PC terminal, a car navigation terminal, an electronic whiteboard, a projector, a monitoring camera, industrial equipment having a communication function, or the like [Uchiyama: 0090-91; Fig. 4]).

With regard to Claim 8, Uchiyama-O’Hara teaches:
and a communication management system having second processing circuitry configured to manage the image data communication between the communication terminal and the other communication terminal; (The transmission system is a communication system (e.g. a video conference system) for mutually communicating information and feelings among a plurality of transmission terminals via a transmission managing system 50, wherein the the transmission managing system 50 comprises a data providing system that transmits content data in one direction from one transmission terminal to another transmission terminal [Uchiyama: 0087; Fig. 4]).

With regard to the remaining limitations of Claim 8, they appear substantially similar to the limitations recited by claim 1 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, the remainder of Claim 8 is rejected for the same reasons as set forth in claim 1.

With regard to Claim 9, it appears substantially similar to the limitations recited by claim 4 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 9 is rejected for the same reasons as set forth in claim 4.

With regard to Claims 11-18, they appear substantially similar to the limitations recited by claims 1-7 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 11-18 are rejected for the same reasons as set forth in claims 1-7.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2017/0078616 A1) in view of O’Hara et al. (US 2017/0199639 A1) as applied to Claim 9 above, and further in view of Kawai (JP 2018-190173 A). 
With regard to Claim 10, Uchiyama-O’Hara teaches:
The image communication system according to claim 9, wherein the other communication terminal includes third processing circuitry configured to receive a message to indicate not to display the second predetermined area image according to the received predetermined area information because of the received notification; (the audience devices each comprises a state machine which controls states or modes that the device is in, wherein the audience devices communicate control messages with the presenter host device regarding states of the navigation component such that an audience device operating in review mode will transmit a control message to the presenter informing it that the device is currently being operated independently of the navigation data from the presenter host device [O’Hara: 0025-26; 0036]).

However, Uchiyama-O’Hara does not teach that the other communication terminal displays a message to indicate not to display the second predetermined area image. In other words, Uchiyama-O’Hara does not teach (where underlining indicates the portion of each limitation not taught):
wherein the other communication terminal includes third processing circuitry configured to display a message to indicate not to display the second predetermined area image according to the received predetermined area information because of the received notification. 
	
In a similar field of endeavor involving remote operation of a digital imaging device, Kawai discloses:
wherein the other communication terminal includes third processing circuitry configured to display a message to indicate not to display the second predetermined area image according to the received predetermined area information because of the received notification; (when a remote control operation processes is attempted from a smart device 200 while a digital device 100 is being used, the operation of the digital device 100 may be prioritized and a busy state notification may be transmitted to the smart device 200, wherein a message such as “cannot be operated because the camera is operating” is displayed on the smart device 200 so that the user cannot perform the operation [Kawai: bottom p.16 – top p.17]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama-O’Hara in view of Kawai in order to enable the other communication terminal to display a message to indicate not to display the second predetermined area image in the system of Uchiyama-O’Hara. 
One of ordinary skill in the art would have been motivated to combine Uchiyama-O’Hara with Kawai as doing so would inform the device attempting control that remote control of the digital device is current not possible because the device is presently being operated.  


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Riley et al. (US 9,686,510 B1) which teaches: the specified selectable interaction element may be selectable to cause a first camera view to be replaced by a second camera view on a display of a computing device of a remote participant by transitioning from the first camera view to the second camera view in a manner that provides context to indicate a location of the 360-degree video camera with reference to the second camera. In accordance with this example, the first camera view does not include the 360-degree video stream. In further accordance with this example, the second camera view includes the 360-degree video stream. The remote participant is not in a field of view of the 360-degree video camera [Riley: 17:30-41].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446